Citation Nr: 1003417	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which, inter alia, denied the 
Veteran's August 2002 claim for entitlement to service 
connection for erectile dysfunction and for an acquired 
psychiatric disorder, claimed as depression.

In December 2006 and December 2007, the Board remanded this 
case for additional development.  This case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Erectile dysfunction was not manifested during the 
Veteran's military service, and is not shown to be related to 
the Veteran's military service or to any incident therein.

2.  An acquired psychiatric disorder, claimed as depression, 
was not manifested during the Veteran's military service, and 
is not shown to be related to the Veteran's military service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's erectile dysfunction was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  The Veteran's acquired psychiatric disorder, claimed as 
depression, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated January 2007, January 2008, and July 2009, 
provided to the Veteran before the May 2007 supplemental 
statement of the case, and the October 2009 supplemental 
statement of the case, respectively, satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed 
to establish his service connection claim, what VA would do 
and had done, and what evidence he should provide.  The 
January 2007, January 2008, and July 2009 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in January 2007, January 2008, 
and July 2009.  Moreover, since the Veteran's claims for 
service connection for erectile dysfunction and an acquired 
psychiatric disorder, claimed as depression, are being 
denied, neither a disability rating nor an effective date 
will be assigned, so there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, VA treatment records, and 
available private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  The Veteran was provided with VA 
examinations of his genitourinary condition in January 2007 
and July 2008, and with VA examinations of his psychiatric 
condition in January 2007 and August 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Erectile Dysfunction

The Veteran contends in his August 2002 claim that his 
erectile dysfunction began approximately in the early 1970's.  
He further stated that he began getting treatment in 1982.  
In an August 1987 letter to his treating clinician, the 
Veteran wrote that he had been treated with an inflatable 
penile prosthesis due to impotence in 1980, had received a 
replacement in 1984, and required another revision or 
replacement of the prosthesis.  In his December 2003 notice 
of disagreement, the Veteran reported that his impotence had 
its onset prior to his military service.  He further stated 
that, "given all [of the] unknowns of exposures in 
[Vietnam], I believe it is impossible to establish with 
certainty that my military service did not aggravate 
this...medical condition."  In his November 2004 substantive 
appeal, the Veteran asserted that "it is difficult for me to 
understand a one-year time limit which the government has 
apparently set for onset of a medical condition."  The 
Veteran further stated that, "with regard to [erectile 
dysfunction], it is not totally precise to refer to 
'lifelong' impotence since I did not date much, certainly not 
in a sustained relationship, prior to my discharge from the 
military.  The fact that I was not treated for this in the 
military, given the knowledge that my obligation was for only 
2 years and given the lack of legal protection of 
confidentiality vis-à-vis the legal status of confidentiality 
in the civilian practice, proves very little in my 
judgment."

The Veteran's service treatment records show that his 
genitourinary system was found to be normal on clinical 
evaluation in his March 1967 pre-induction examination.  In a 
July 1968 routine physical, the Veteran was found to have a 
normal circumcised penis of normal size and consistency, with 
descended testes.  In his July 1969 separation examination, 
the Veteran's genitourinary system was again found to be 
normal on clinical evaluation.

The Veteran's post-service treatment records show no evidence 
of erectile dysfunction prior to 1980.

In February 1982, a private radiologist noted that the 
Veteran had an implanted penile prosthetic device.

In August 1984, a private surgeon, S.D. Graham, M.D., 
performed an operation to explore the Veteran's inflatable 
penile prosthesis and replace its cylinders and pump.  Dr. 
Graham wrote a letter to the Veteran's employer in November 
1984, in which he noted that the Veteran would have been 
totally impotent without the prosthesis.

In August 1987, the Veteran returned to Dr. Graham because 
his inflatable penile prosthesis was not inflating properly 
when pumped.  In January 1988, Dr. Graham performed a 
penoplasty with reconstruction of the suspensory ligament to 
the penis.

In April 1988, another private physician, J.H. Christy, M.D., 
diagnosed the Veteran with impotence, believed to be due to 
small vessel disease.  Dr. Christy noted that the Veteran had 
undergone four procedures for the insertion or correction of 
his inflatable penile prosthesis, beginning in 1981.

Another private physician, K.E. Harper, M.D., In July 1990, 
diagnosed the Veteran with erectile dysfunction, and noted 
that he had undergone five surgeries between 1982 and 1989 
for that condition.  Dr. Harper noted that the Veteran's 
penile prosthesis was functional.  Dr. Harper also noted that 
the etiology of the Veteran's erectile dysfunction is 
unclear.

In December 2001, the Veteran informed another private 
physician, L.C. Patterson, M.D., that his penile prosthesis 
was not functioning.  In March 2002, Dr. Patterson surgically 
replaced the Veteran's penile prosthesis.

The Veteran was provided with his first VA examination of his 
genitourinary condition in January 2007.  The Veteran 
reported that he has had erectile dysfunction for a minimum 
of 30 years-that is, since at least January 1977-and that 
he had his first surgical intervention for that condition 
around 1981.  The Veteran noted that his current penile 
prosthesis was put in place in 2002, and that it is working 
without complications.  On examination, the examiner noted 
"an obvious surgical intervention in the pelvic area for 
penile implantation."  The VA examiner diagnosed the Veteran 
as being status-post multiple surgical procedures for penile 
implant surgery, with a currently functioning implant.  The 
VA examiner did not provide an etiological opinion.

In July 2008, the Veteran was provided with a second VA 
examination of his genitourinary condition.  The examiner 
reviewed the claims file.  The examiner noted the normal 
genitourinary examinations in the Veteran's service treatment 
records, dated March 1967 and July 1969, and the fact that he 
could find no mention of any problems with erectile 
dysfunction in the Veteran's service treatment records.  The 
examiner also noted Dr. Christy's April 1988 opinion that the 
Veteran's impotence is likely due to small vessel disease.  
Based on the Veteran's normal genitourinary examinations in 
service and the absence of any findings of impotence or 
genitourinary trauma in service, the finding that his 
impotence was caused by small vessel disease, and the absence 
of any records to the contrary, the VA examiner opined that 
it is not likely that the Veteran's erectile dysfunction is 
related to his military service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the private clinicians and VA examiners 
are so qualified, their medical opinions constitute competent 
medical evidence.

The Veteran is competent to observe the absence of an 
erection.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
("Competent lay evidence" is evidence provided by a person 
who has personal knowledge derived from his own senses); 
38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.)  Moreover, as a physician, the Veteran is competent 
to diagnose erectile dysfunction.  38 C.F.R. 
§ 3.159(a)(1).

However, the Board finds that the opinion of the July 2008 VA 
examiner is entitled to greater probative weight than the 
Veteran's suggestions to the contrary, because the former is 
based on more credible information.

As noted above, the Veteran has provided VA with multiple, 
conflicting dates of onset of his erectile dysfunction.  The 
Veteran told VA in his August 2002 claim that his dysfunction 
began approximately in the early 1970's-after his time in 
service had concluded.  He further stated that he began 
getting treatment in 1982.  In an August 1987 letter to his 
treating clinician, the Veteran wrote that he had been 
treated with an inflatable penile prosthesis due to impotence 
in 1980.  Similarly, the Veteran told Dr. Christy in April 
1988 that he had his first penile implant inserted in 1981, 
and he told Dr. Harper in July 1990 that his first such 
surgery was in 1982.  The Veteran likewise told a VA examiner 
in January 2007 that his first penile implant surgery was 
around 1981.  By contrast, in his December 2003 notice of 
disagreement, the Veteran reported that his impotence had its 
onset prior to his military service, and that it may have 
been aggravated therein.  Likewise, in his November 2004 
substantive appeal, the Veteran argued that the lack of 
treatment for erectile dysfunction in service "proves very 
little in my judgment" because the combination of his fear 
of nonconfidentiality from military clinicians and the fact 
that he was "only" in service for two years dissuaded him 
from reporting his condition.

The Board recognizes that erectile dysfunction is a condition 
that might not be discovered by in-service clinicians without 
disclosure by the patient.  However, the Veteran's professed 
rationales for nondisclosure-fear of nonconfidentiality by 
military clinicians, and the relatively short period of two 
years-do not explain the absence of treatment until 1980, 
1981, or 1982, more than a decade after he was discharged 
from service.  Because of the demonstrable inconsistencies in 
the Veteran's statements regarding the date of onset of his 
erectile dysfunction, and, separately, because his 
explanations for nondisclosure of the condition in service 
are inconsistent with his treatment history, the Board finds 
that the Veteran's statements that his erectile dysfunction 
was caused or aggravated in service are not credible.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim); Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than reported history.)  By contrast, the July 2008 VA 
examiner's opinion is credible because it is based on 
accurate facts, including a review of the Veteran's claims 
file.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); cf. 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a lack of 
review of a VA claims file does not render a medical opinion 
incompetent.)

Regarding the Veteran's statement in his December 2003 notice 
of disagreement that "it is impossible to establish with 
certainty that my military service did not aggravate" his 
erectile dysfunction, the Board notes that a determination of 
whether to grant service connection does not require a 
finding of absolute medical certainty, either in favor of or 
against the Veteran's claim.  Rather, findings of 
probability-that is, whether it is at least as likely as not 
(i.e., 50 percent or greater probability)-are sufficient for 
determinations of service connection.  In this case, there is 
no contemporaneous evidence of onset or aggravation in 
service, and the Veteran's subsequent statements to the 
contrary are outweighed by the more probative determinations 
of the July 2008 VA examiner.

Regarding the Veteran's statement in his November 2004 
substantive appeal that "it is difficult for me to 
understand a one-year time limit which the government has 
apparently set for onset of a medical condition," the Board 
notes that VA has set no such limit for the onset of a 
medical condition.  Although a diagnosis of certain chronic 
diseases within a period of one year following service can 
lead to a presumption of service connection under 38 C.F.R. 
§§ 3.307, 3.309, those presumptive periods are not intended 
to limit service connection when the evidence warrants direct 
service connection, even where there is post-service initial 
diagnosis of the disease.  Rather, presumptive provisions are 
intended as liberalizations applicable when the evidence 
would not warrant service connection without their aid.  
38 C.F.R. § 3.304(d).  In this case, the Veteran's erectile 
dysfunction was not diagnosed within one year of his 
separation from service, and he is not entitled to a 
presumption of service connection for his erectile 
dysfunction under 38 C.F.R. §§ 3.307, 3.309.  Moreover, as 
explained throughout this opinion, the Veteran is not 
entitled to service connection on a direct basis.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with erectile dysfunction in service.  38 C.F.R. §§ 
3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran was not diagnosed with 
erectile dysfunction in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's erectile dysfunction; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

An Acquired Psychiatric Disorder, Claimed as Depression

The Veteran contends that his depression began in 1989, and 
that he began receiving treatment at that time.  In his 
December 2003 notice of disagreement, the Veteran again 
stated that he was diagnosed with depression and placed on 
antidepressants in 1989.  However, he also stated that he had 
been provided with psychiatric therapy as a teenager, prior 
to service.  The Veteran stated that "I believe that it is 
difficult to establish with certainty that my military 
service did not contribute to or aggravate this mental 
condition."  In his November 2004 substantive appeal, the 
Veteran asserted that "it is difficult for me to understand 
a one-year time limit which the government has apparently set 
for onset of a medical condition."  The Veteran also 
asserted that he had attitude problems and administrative 
troubles in service.  He noted that, unlike the other 
physicians, he was assigned to inspect body bag remains in 
Vietnam, which he characterized as "a menial task normally 
done by enlisted men, as punishment."  The Veteran also 
stated that he was promoted on his last day of service, 
unlike the other physicians with whom he worked, all of whom 
were promoted earlier.  

In an August 2007 letter, the Veteran requested that his 
claim for service connection for depression be expanded to 
cover all psychiatric conditions, and claimed that some 
condition of nervous dysfunction "was present during my 
military service."  The Veteran also requested a second VA 
examination, because he wished "to modify and correct some 
information [which he had provided] which was incomplete and 
possibly (inadvertently) misleading."  (Parenthesis in 
original.)  Specifically, the Veteran wrote that he had told 
the VA examiner that he had not been treated for any 
psychiatric problems while on active duty, but he wished to 
amend that comment because he had been interviewed by a 
Colonel while in service, and he was now presuming that the 
Colonel had been a psychiatrist.  He was also now presuming 
that the Colonel had diagnosed him with a psychiatric 
disorder, because the Colonel had "mentioned something to me 
involving the word 'personality.'"  Additionally, the 
Veteran asserted that his being assigned to body bag duty, as 
well as his not being promoted until his final day of 
service, were evidence that he had had a psychiatric disorder 
in service.  In December 2008, the Veteran reported that his 
mental condition is characterized by a limited attention 
span, memory loss (especially recent memory), mood swings 
with overreactions, muted responses to significant 
happenings, and rage.  The Veteran cited his employment 
history, including having eight jobs over a 32 year career, 
as proof of his psychiatric disability, and requested another 
VA examination.

The Veteran's service treatment records show that he was 
found to be psychiatrically normal on clinical evaluation in 
his March 1967 pre-induction examination.  In his July 1969 
separation examination, the Veteran marked boxes indicating 
that he did not have, and had never had, "frequent or 
terrifying nightmares," "depression or excessive worry," 
"loss of memory or amnesia," or "nervous trouble of any 
sort."  Additionally, was found to be psychiatrically normal 
on clinical evaluation in his July 1969 separation 
examination.  The Veteran's service treatment records show 
that he was provided with an evaluation by a military 
psychiatrist in July 1968, but no diagnosis was made.

The Veteran's service personnel records show that, in October 
1968, he was found to work poorly with some others, 
demonstrate a strong dislike for treating certain patients, 
and display poor performance and a lack of leadership 
characteristics.  Another report in the Veteran's personnel 
records noted that he was "serving under combat conditions" 
while in Vietnam, although it did not indicate that he had 
witnessed or been exposed to combat.  Likewise, the Veteran's 
DD Form 214 does not include any evidence of combat exposure.  
Moreover, the Veteran told a VA examiner in January 2007 that 
he had not seen actual combat.

In April 2002, a private clinician diagnosed the Veteran with 
the phrase, "consider depression."

In January 2007, the Veteran was provided with his first VA 
examination for a psychiatric condition.  The examiner 
reviewed the claims file.  The Veteran reported that he has 
served in Vietnam for a year, but had not seen actual combat.  
The Veteran also reported that he was being treated with 
medication for his depression, and that his depression is 
secondary to his bypass surgery in 2003.  The VA examiner 
diagnosed the Veteran with a mood disorder with depressive 
features due to a heart attack and bypass surgery.

In August 2009, the Veteran was provided with his second VA 
examination for a psychiatric condition.  The examiner 
reviewed the claims file.  The Veteran reported that he had 
experienced combat indirectly, insofar as there were rocket 
and mortar attacks on the base.  The Veteran also reported 
that he did not receive psychiatric treatment during his 
military service, although he was evaluated on one occasion 
for "making waves."  The Veteran reported that he does not 
recall any diagnosis resulting from that evaluation, and 
there was no treatment recommendation that followed.  The 
Veteran also stated that he was taking medication for 
depression following treatment for cardiac problems.  The 
Veteran reported that, eight years ago (in 2001), his primary 
care physician had given him an antidepressant based on a 
self-report of depression.  The Veteran stated that he has 
not had any treatment from any psychiatrist or psychologist.  
The VA examiner diagnosed the Veteran with a mood disorder 
with depressive features secondary to cardiac problems and 
procedures.  The examiner opined that the Veteran's "mood 
disorder symptoms appear to be related to his physical 
problems and are of a lesser degree.  The onset of his mood 
disorder symptoms appears to have occurred well after his 
discharge from service.  I do not find any reasonable nexus 
between his currently reported psychiatric symptoms and his 
military service."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners are so qualified, 
their medical opinions that the Veteran's psychiatric 
condition is not attributable to his time in service 
constitute competent medical evidence.

As an initial matter, the Board notes that, in accordance 
with both the Veteran's August 2007 request and established 
precedent, it will consider all mental health disabilities 
raised by the evidence of record.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (the scope of a mental health 
disability claim includes any mental health disability that 
could reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

As noted above, the Veteran's service personnel records show 
that he had a strong dislike for treating certain patients, 
poor performance, and a lack of leadership characteristics, 
which is consistent with the Veteran's claimed attitude 
problems and administrative troubles in service.  These 
findings might explain the Veteran's assignment to body bag 
duty, and his receipt of a promotion later than his peers.  
However, attitude problems and administrative troubles alone 
do not constitute a diagnosed psychiatric condition.  The 
Veteran's service treatment records show that no diagnosis 
was made as a result of the Veteran's evaluation by a 
military psychiatrist in July 1968.  Moreover, the Veteran 
was found to be psychiatrically normal on his clinical 
evaluation at separation in July 1969.  Furthermore, in his 
July 1969 separation examination, the Veteran marked boxes 
indicating that he did not have, and had never had, 
"frequent or terrifying nightmares," "depression or 
excessive worry," "loss of memory or amnesia," or "nervous 
trouble of any sort."  Because contemporaneous evidence has 
greater probative value than reported history, the Board 
finds that the Veteran's allegations of a psychiatric 
condition in service are outweighed by the contemporaneous 
evidence to the contrary.  Curry, supra.  The Veteran's 
admitted presumption that a Colonel who had interviewed him 
was a psychiatrist is insufficient to warrant a finding of a 
psychiatric diagnosis in service, regardless of whether that 
Colonel had mentioned "something" to him involving the word 
"personality," in light of the contemporary evidence to the 
contrary.

The Board finds that the absence of any objective evidence of 
complaints, symptoms, or diagnosis of a psychiatric 
disability until at least twenty years after the Veteran's 
service is itself evidence which tends to show that his 
claimed psychiatric disability did not first manifest during 
active duty.  Maxson, supra.

Regarding the Veteran's statement in his December 2003 notice 
of disagreement that "it is difficult to establish with 
certainty that my military service did not contribute to or 
aggravate this mental condition," the Board notes that a 
determination of whether to grant service connection does not 
require a finding of absolute medical certainty, either in 
favor of or against the Veteran's claim.  Rather, findings of 
probability-that is, whether it is at least as likely as not 
(i.e., 50 percent or greater probability)-are sufficient for 
determinations of service connection.  In this case, there is 
no contemporaneous evidence of onset or aggravation in 
service, and the Veteran's subsequent statements to the 
contrary are outweighed by the more probative determinations 
of the January 2007 and August 2009 VA examiners.

Regarding the Veteran's statement in his November 2004 
substantive appeal that "it is difficult for me to 
understand a one-year time limit which the government has 
apparently set for onset of a medical condition," the Board 
notes that VA has set no such limit for the onset of a 
medical condition.  Although a diagnosis of certain chronic 
diseases within a period of one year following service can 
lead to a presumption of service connection under 38 C.F.R. 
§§ 3.307, 3.309, those presumptive periods are not intended 
to limit service connection when the evidence warrants direct 
service connection, even where there is post-service initial 
diagnosis of the disease.  

Rather, presumptive provisions are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.304(d).  In this case, the Veteran's psychiatric 
condition was not diagnosed within one year of his separation 
from service, and he is not entitled to a presumption of 
service connection for his claimed pyschiatric disorder under 
38 C.F.R. §§ 3.307, 3.309.  Moreover, as explained throughout 
this opinion, the Veteran is not entitled to service 
connection on a direct basis.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he was not 
diagnosed with a psychiatric disorder in service.  38 C.F.R. 
§§ 3.303(b).

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran was not diagnosed with a 
psychiatric disorder in service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's psychiatric disorder; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.





ORDER

Service connection for erectile dysfunction is denied.

Service connection for an acquired psychiatric disorder, 
claimed as depression, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


